Citation Nr: 1125848	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  01-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 8, 1988, for a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty with the United States Army from September 1964 to October 1975, to include a tour of combat duty in Vietnam.

This matter comes before the Board on appeal from a May 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to TDIU prior to an effective date of January 27, 1989.

The procedural background of this case is rather long and complex.  In an April 28, 1982 decision (contained in Volume 2), the Board awarded an increased rating of 50 percent for the Veteran's service-connected psychiatric disability.  The Board notes that the diagnoses for this psychiatric disorder have changed over the years; for the sake of clarity and consistency, the service-connected disability will be referred to in this decision according to the current diagnosis of posttraumatic stress disorder (PTSD).

In August 2004, the Board received a formal motion for revision of the April 1982 Board decision, on the grounds of CUE, in that the Board did not assign a total rating for PTSD or a 70 percent schedular disability rating in combination with a TDIU.  In a September 2004 decision (Volume 8), the Board found that there was no CUE in the April 28, 1982, decision.  (The September 2004 Board decision was subsequently vacated by the Court). 

In the period intervening the April 1982 decision and the August 2004 CUE motion, a 100 percent rating for PTSD was granted by the Department of Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina, in a February 1993 rating decision (Volume 5).  The award of a 100 percent schedular disability rating for PTSD was made effective from January 27, 1989.  The Veteran subsequently challenged the February 1993 RO decision on the basis of CUE.  On appeal, in March 2001 (Volume 8), the Board found no CUE in the February 1993 decision, and the United States Court of Appeals for Veterans Claims (Court) subsequently upheld that decision (record not in claim file) in December 2002.  The veteran appealed the matter to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to a February 2004 Settlement Agreement between the Veteran and VA (Volume 8), the Veteran agreed to file a motion to voluntarily dismiss, with prejudice, his appeal before the Federal Circuit.  In exchange, the matter of entitlement to an award of TDIU prior to January 27, 1989 was to be adjudicated by the RO.  The Federal Circuit subsequently granted the Veteran's motion to voluntarily dismiss the appealed issue of CUE in the February 1993 rating decision.

In a May 2004 rating decision (Volume 8), the RO adjudicated the claim for earlier effective date than January 27, 1989 for a 100 percent schedular disability rating for PTSD, and also denied an award of TDIU prior to January 27, 1989.  The basis for the RO's denial was that the Board had already decided the issue (in April 1982); therefore, the RO was without authority to reach a different conclusion on the same facts.  The Veteran filed his disagreement with the RO's May 2004 rating decision denial of earlier effective date for either a 100 percent schedular rating for PTSD or for a TDIU.  

In a (subsequently vacated) September 2004 Board decision (Volume 8), the Board addressed two issues.  First, it found that there was no CUE in the April 1982 Board decision.  Second, it remanded the earlier effective date claim now at issue here for issuance of a statement of the case.  In a subsequent (and subsequently vacated) June 2007 Board decision (Volume 9), the Board denied the earlier effective date claim.

In a June 2007 memorandum decision (Volume 8), the Court found that the CUE-based claim was inextricably intertwined with the non-CUE claim and should not have been denied in the Board's September 2004 decision, while the non-CUE claim was remanded.  Pursuant to a Joint Motion of the Parties for Remand to the Board, in an Order dated in December 2007 (Volume 9), the Court also vacated the Board's June 2007 denial of the effective date claim, and remanded that matter to the Board for additional development.  The stated reason for the Remand was that, in denying an earlier effective date, the Board did not address records contained in the claims files, and dated between 1975 and January 27, 1989, to determine whether any formal or informal claim for a TDIU remained undecided.

In May 2008, the Board remanded the CUE claim and the earlier effective date claim to the RO for scheduling of a Board hearing.  In August 2008, a Board hearing was held before the undersigned Veterans Law Judge sitting at Columbia, South Carolina (referred to as a "Travel Board" hearing).  A transcript of that hearing has been made and added to the record.  

In February 2009, the Board granted entitlement to an earlier effective date of August 8, 1988, for a total disability evaluation for PTSD.  The Veteran appealed this decision, arguing for a yet earlier date.  In March 2011, the Court, based on a Joint Motion, partially vacated the Board's February 2009 decision and remanded the claim for further consideration.  The issue has been recharacterized to reflect the continuation of the grant of the earlier August 8, 1988, effective date.

The Veteran, through his attorney representative, requested a second hearing on the issue on appeal.  Under separate cover, that request was denied by the undersigned; there is a right to only one Board hearing on appeal.  38 U.S.C.A. § 7107 ("opportunity for a hearing"); 38 C.F.R. § 20.700(a) (appellant has a right to "a hearing" on appeal).  The matter was fully addressed and the right to a Board hearing was fulfilled in the August 2008 Travel Board hearing attended by the Veteran and his attorney representative.

The appeal is REMANDED to the RO.  


REMAND

In the February 2009 decision, the Board found that, although there was ample evidence of repeated claims of entitlement to a total disability rating, to include TDIU, since 1975, denial of those claims was implicit in the denial of claims for increased schedular evaluation.  Andrews v. Nicholson, 421 F.3d 1278 (2005); Deshotel v. Nicholson, 457 F.3d 1258 (2006); Ingram v. Nicholson, 21 Vet. App. 232 (2007).  The Board relied on the fact that the schedular evaluation criteria for mental disorders over the applicable period included consideration of the Veteran's employability.

In the March 2011 Joint Motion for Remand, the Court adopted the agreeing parties' statement that the Board's discussion in the February 2009 decision failed to consider the impact of March 2001 and December 2002 "findings" by the Board and Court regarding the presence in the file of unadjudicated claims for TDIU.  In the Introduction to the March 2001 decision, the Board in March 2001 noted that the Veteran had discussed his employment status and "may very well" have raised a claim for TDIU; however, the March 2001 Board decision did not actually find such a claim for TDIU had been raised.  Such interpretation is evidenced by the fact that consideration of that very threshold question of whether a claim for TDIU in fact had been raised, as well as any subsequent action should a TDIU claim be found, were referred by the Board to the RO.  

Regardless of whether there exists a "finding" regarding unadjudicated claims which is binding on the Board, such analysis is not relevant in light of the recent decision in Locklear v. Shinseki, 24 Vet. App. 311 (2011).  The Court determined that the "implicit denial rule" was not applicable where adjudication of one claim was expressly separated from the adjudication of another.  The implicit denial rule depends upon the understanding of a reasonable person that the claim not expressly adjudicated was also denied implicitly.  The language of the March 2001 and December 2002 Board decisions reasonably could have lead the Veteran to conclude that TDIU would be handled separately and distinctly from the schedular evaluation of his PTSD.  This undercuts the rationale behind the implicit denial rule; therefore, prior claims for TDIU, defined as a separate claim form the schedular evaluation of PTSD, cannot be considered to have been adjudicated in this Veteran's case.

For these reasons, in accordance with the February 2004 Settlement Agreement, and to permit the Veteran a full and fair opportunity to prosecute his claim, remand is required for consideration of the issue of whether entitlement to TDIU should be established from a date prior to August 8, 1988.  The schedular evaluation of PTSD is no longer at issue, and should not be revisited.  

On remand, VA must consider whether the Veteran's service-connected disabilities, including PTSD (50 percent) and left ear hearing loss (0 percent) from October 1975, and malaria (0 percent) from June 1987, render the Veteran unable to obtain or retain substantially gainful employment.  Consideration must be afforded the Veteran under both 38 C.F.R. § 4.16(a) and (b).  As the April 1982 Board decision dealt with schedular evaluation, consideration of TDIU entitlement is not precluded.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to TDIU between October 1975 and August 8, 1988.

2.  If an earlier effective date for TDIU than August 8, 1988 as sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

